     Case 2:20-cv-06118-FMO-JC Document 12 Filed 08/19/20 Page 1 of 1 Page ID #:38



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   SANDRA EDMONDS,                            )   Case No. CV 20-6118 FMO (JCx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   PROVE EM INVESTMENTS LLC,                  )
                                                )
15                                              )
                                                )
16                       Defendant.             )
                                                )
17

18         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
19   Dated this 19th day of August, 2020.
20
                                                                           /s/
21                                                               Fernando M. Olguin
                                                             United States District Judge
22

23

24

25

26

27

28
